 


 HR 2333 ENR: Support for Suicide Prevention Coordinators Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
One Hundred Sixteenth Congress of the United States of AmericaAt the First SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and nineteen 
H. R. 2333 
 
AN ACT 
To direct the Comptroller General of the United States to conduct an assessment of the responsibilities, workload, and vacancy rates of Department of Veterans Affairs suicide prevention coordinators, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Support for Suicide Prevention Coordinators Act.  2.Comptroller General assessment of responsibilities, workload, and vacancy rates of Department of Veterans Affairs suicide prevention coordinators (a)Assessment requiredThe Comptroller General of the United States shall conduct an assessment of the responsibilities, workload, training, and vacancy rates of Department of Veterans Affairs suicide prevention coordinators. Such assessment shall include a determination of— 
(1)the extent to which the use and staffing of suicide prevention coordinators varies between Department facilities; and  (2)the extent to which the Secretary provides oversight of suicide prevention coordinators.  
(b)Report to CongressNot later than 1 year after the date of the enactment of this Act, the Comptroller General shall submit to the Committees on Veterans’ Affairs of the Senate and House of Representatives a report containing the findings of the assessment required by subsection (a).   Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 